DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 11/23/2020.  As directed by the amendment: claims 26 and 27 have been amended, claims 32-36 and 40-45 have been cancelled, new claims 46-56 have been added, and claims 37-39 remain withdrawn as being drawn to a nonelected species. Thus, claims 26-31 and 46-56 are presently examined in the current Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inflow portion including an s-shaped extension that protrudes in a substantially radially outward direction from the central portion to an inflow end of the frame, wherein the s-shaped extension bends in a first curve from the inflow end of the frame towards an outflow end of the frame and then bends in a second curve towards the inflow end to the central portion, and the at least two support elements/plurality of commissural anchors/plurality of atrial engagement support arms extending from the first curve of the inflow portion of the valve prosthesis (claims 26, 52 and 54), and the at least two support elements being spaced from the inflow end of the frame (claim 51) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31 and 46-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claims 26, 52 and 54, which set forth the parameter(s) of at least two support elements (claim 26)/a plurality of commissural anchors (claim 52)/a plurality of atrial engagement support arms (claim 54) “extending from the first curve of the inflow portion”, on the second to last line of claim 26, 6th to last line of claim 52, and 7th to last line of claim 54; however the parameter(s) have never been set forth in the originally filed disclosure.   
Regarding claim 51, which set forth the parameter of “the at least two support elements are spaced from the inflow end of the frame”; however this parameter was never disclosed in the originally filed disclosure.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-31 and 46-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 26, 52 and 54, which set forth the parameter of the s-shaped extension “bends in a second curve towards the inflow end to the central portion” (emphasis added), however this parameter is found to be confusing.  It is not clear how exactly the second curve would bend “towards the inflow end to the central portion”, specifically since the inflow end has been established by the claims to equate to the end point/part of the inflow portion/s-shaped extension; and the figures in the originally filed disclosure do not aid in interpreting what exact 
Regarding claims 27 and 30, which set forth the parameters of the at least two support elements including a plurality of commissural anchors (claim 27)/atrial engagement support arms (claim 30); however these parameters are found to be confusing.  It is not clear if the structure of “the at least two support elements” is the same as, or a completely different distinct structure from the plurality of commissural anchors/atrial engagement support arms.  The way the claims are currently written, it seems the structure of the at least two support elements also further includes another structure that is the commissural anchors/atrial engagement support arms, however there is no support in the originally filed disclosure for such structure. For the purpose of examination, as can be gleaned from the originally filed specification, the above mentioned parameters shall be interpreted as the at least two support elements being the same structure, i.e. comprising, the plurality of commissural anchors/atrial engagement support arms.
Regarding claims 28 and 29, which recited the limitation “the plurality of commissural anchors” on lines 1-2 of both claims; there is insufficient antecedent basis for this limitation in the claims.  In order to overcome the rejection, it is suggested the claims depend from claim 27 (as they previously were) instead of depending from claim 26, as is currently set forth.
Regarding claim 51, which sets forth the parameter of “the at least two support elements are spaced from the inflow end of the frame”; however, this parameter is found to be confusing.  It is not clear if only a portion of the at least two support elements are spaced from the inflow end, or the support elements as a whole are spaced from the inflow end.  From the originally 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-31, 46, 48-50 and 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al. (US PG Pub. 2011/0137397), hereinafter Chau, in view of Tuval et al. (US PG Pub. 2011/0208298), hereinafter Tuval.
Regarding claims 26, 27, 30, 48, 50, 52 and 54, Chau discloses a valve prosthesis for implantation into a native valve site, illustrated in Figure 41, comprising a valve body (104); and a frame (102/1002) comprising a central portion (1022) supporting the valve body, the central portion configured to fit within an annulus of the native valve site ([0088], Lines 5-6), an inflow portion (1024) configured to engage an upstream side of the annulus and restrict movement of the valve prosthesis in a downstream direction of blood flow at the native valve site, the inflow portion (1024) including an s-shaped extension that protrudes in a substantially radially outward direction from the central portion (1022) to an inflow end (IE) of the frame, wherein the s-shaped extension bends in a first curve (C1) from the inflow end (IE) of the frame towards an outflow end of the frame and then bends in a second curve (C2) towards the central portion (1022), illustrated in Figure 41 and modified figure 41, below, first and second diametrically opposed leaflet support arms (1026) configured to engage a native valve leaflet and restrict movement of the valve prosthesis in an upstream direction of blood flow at the native valve site, illustrated in Figure 41 ([0118]); but does not specifically teach, at least two support elements extending from the first curve of the inflow portion to provide axial fixation of the valve prosthesis within the native valve site, wherein the at least two support elements comprise a plurality of commissural anchors/atrial engagement support arms.

    PNG
    media_image1.png
    454
    680
    media_image1.png
    Greyscale

	However, Tuval teaches a valve prosthesis (100), illustrated in Figure 6C, having an inflow portion (116), wherein at least two support elements (190) extend from the inflow portion (116), wherein the least two support elements (190) comprise a plurality of commissural anchors/atrial engagement support arms, each commissural anchor/atrial engagement support arm (190) being hook shaped/a curved strut connected to, and inwardly curving from the inflow portion (116), extending towards the outflow end (112) with an unconnected innermost end distal to the inflow portion and radially outward of the central portion, illustrated in Figure 6C ([0131], Lines 1-7 – it is to be noted that though it is not specially stated that the commissural anchors/atrial engagement support arms 190 are inwardly curving/a curved strut, it is stated that they can be hooks, therefore inherently being inwardly curving/a curved strut; and furthermore, it would also have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate shape for the commissural anchors/atrial engagement support arms, including inwardly curving/a curved strut, since a change in form or shape is generally recognized as being within the level of ordinary skill in the 
	In view of the teachings of Tuval, it would have been obvious to one having ordinary skill in the art at the time of the invention for the valve prosthesis of Chau to include at least two support elements, comprising a plurality of commissural anchors/atrial engagement support arms, extending from the first curve of the inflow portion, to provide further fixation support and prevent migration of the valve prosthesis, as taught by Tuval (Tuval: [0131], Lines 6-8).  It is to be noted that thought Tuval does not specifically teach the commissural anchors/atrial engagement support arms extending from a first curve of the inflow portion, this parameter is deemed to be a mere matter of normal design choice not involving a novel inventive step, and if the parameter was critical (i.e. makes the invention novel) or more than a mere design choice, then one would argue why this parameter wasn't mentioned, directly or indirectly, in the originally filed disclosure, the specification being completely silent regarding said parameter.  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate location, on the inflow portion of the valve prosthesis of Chau, to have the commissural anchors/atrial engagement support arms extend from, including the first curve, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70.
Regarding claims 28, 31 and 55, Chau in view of Tuval disclose the valve prosthesis of claims 26, 30 and 54, wherein Tuval further teaches the plurality of commissural anchors/atrial engagement support arms (190) are evenly spaced about a circumference of the inflow portion (116), illustrated in Figure 6C (Tuval: [0131], Lines 5-8).
Regarding claims 29 and 53, Chau in view of Tuval disclose the valve prosthesis of claims 26 and 52, wherein Tuval further teaches the plurality of commissural anchors (190) are concentrated in specific locations about a circumference of the inflow portion of the valve prosthesis such that commissural anchors are located at commissure regions of the native valve annulus, illustrated in Figures 6C and 6D.
Regarding claim 46, Chau in view of Tuval disclose the valve prosthesis of claim 26, wherein both Chau and Tuval teach the prosthesis having a radially collapsed/compressed configuration for delivery (Chau: [0091], Lines 1-6 & Tuval: [0109]), and thereby the at least two support elements would also be in a collapsed/compressed configuration for delivery; thus, it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate form/shape for the at least two support elements in the collapsed/compressed delivery configuration, including each being substantially straight, such that it does not interfere with, and/or cause any damage to surrounding tissue, during delivery; and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 49, Chau in view of Tuval disclose the valve prosthesis of claim 48, wherein both Chau and Tuval teach the prosthesis being made of Nitinol, such that they can self-expand/decompress (Chau: [0091], Lines 13-16 & Tuval: [0109]), thus it would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to have each atrial engagement support arm, of the valve prosthesis of Chau in view of Tuval, be made of the same material, specifically Nitinol, as the rest of the prosthesis, and thus, each atrial engagement support arm configured to decompress/open in situ.
Allowable Subject Matter
Claims 47 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 26 as being patentable over the prior art of Chau in view of Tuval, stating that Chau does not teach the structure of the s-shaped extension of the inflow portion and that the at least two support elements extend from the first curve of the inflow portion/s-shaped extension, as currently added by the new amendments.  Examiner respectfully disagrees with Applicant’s assertion.  Due to the newly added structure by the amendments dated 11/23/2020, Examiner now reinterprets the structure of the prosthesis of Chau, as illustrated in Figure 41, and, as detailed above in the rejection section, shows that Chau does in fact meet the newly added parameter of the s-shaped extension, having first and second curves (see detailed rejection and modified figure 41 above).  Furthermore, based on the amendments, the rejection of claim 26 is now a 103 rejection, using the prior art of Tuval as a secondary reference to teach the at least two support elements extending from the inflow portion; and as explained in the rejection section, though it is not specifically taught that the least two support elements extend from a/the first curve of the inflow portion, this parameter is deemed to be a mere matter of normal design choice not involving a novel inventive step.  One can argue that if the parameter of the least two support elements extend from the first curve was critical, i.e. making the parameter/invention novel, or more than just a mere matter of design choice, then .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774